1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                          SOUTHERN DISTRICT OF CALIFORNIA
9
10   IN RE PORTFOLIO RECOVERY                         Case No.: 11md02295 JAH - BGS
     ASSOCIATES, LLC, TELEPHONE
11
     CONSUMER PROTECTION ACT                          Member cases:
12   LITIGATION                                         All member cases
13
                                                      ORDER GRANTING DEFENDANT’S
14                                                    MOTION FOR SUPPLEMENTAL
                                                      BRIEFING [Doc. No. 770]
15
16
17         Pending before the Court is Plaintiffs’ Motion for Leave to File a Reply to
18   Supplemental Authority re: Marks (Dkt. No. 770). Plaintiffs seek to file a reply addressing
19   (1) whether Plaintiffs’ arguments regarding Satterfield v. Simon & Schuster, Inc., 569 F.3d
20   946 (9th Cir. 2009) apply equally to the Ninth Circuit’s decision in Flores v. Adir Int’l,
21   LLC, 685 Fed. Appx. 533 (9th Cir. 2017); and whether Marks v. Crunch San Diego, LLC,
22   904 F.3d 1041 (9th Cir. 2018) applies to calls made before the Marks decision in September
23   of 2018. Defendant opposes the motion. In the event the Court grants the motion,
24   Defendant requests both parties be provided the opportunity to submit a reply.
25         The Court finds the additional briefing may help to guide the Court in its
26   determination of the pending motions for summary judgment.            Accordingly, IT IS
27   HEREBY ORDERED:
28   1.    Plaintiffs’ motion is GRANTED;

                                                  1
                                                                              11md02295 JAH - BGS
1    2.   The parties shall file their reply briefs on or before November 4, 2019.
2
3    DATED:    October 25, 2019
4
                                                 _________________________________
5
                                                 JOHN A. HOUSTON
6                                                United States District Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                             11md02295 JAH - BGS
